Citation Nr: 1701891	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-45 291	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1983, and from September 1990 to June 1991.  He had additional periods of service in the Army Reserve.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  As set forth above, the Veteran's claim is now in the jurisdiction of the RO in Montgomery, Alabama (RO).

In March 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  In April 2013, the Board remanded the matter for additional evidentiary development.  In a January 2015 decision, the Board denied service connection for a low back disability.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2016 memorandum decision, the Court set aside the Board's January 2015 decision and remanded the matter for actions consistent with its decision.

The Board notes that in a July 2015 rating decision, the RO confirmed and continued prior decisions denying service connection for major depressive disorder.  In July 2015, the Veteran submitted a notice of disagreement with the RO's determination and a Statement of the Case was issued in September 2016.  The record currently available to the Board contains no indication that the Veteran perfected an appeal within the applicable time period and neither he nor his representative has contended otherwise.  Under these circumstances, the issue of whether new and material has been received to reopen a previously denied claim of service connection for major depressive disorder is not presently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his current low back disability was incurred in service as a result of a May 1982 injury he sustained while playing softball.  

The Veteran's service treatment records show that in May 1982, he sought treatment for back pain for the past three days since a softball game injury.  He was diagnosed as having "sprained lower back muscles."  Subsequent service treatment records are negative for complaints or findings of a low back disability.  

In connection with his claim, the Veteran was afforded a VA medical examination in May 2010, at which he was diagnosed as having bilateral facet degenerative joint disease.  The examiner concluded that the Veteran's current back disability was less likely as not connected to service, stating that a "single, remote low back muscular strain injury" during service would not have been enough to cause the current back condition. 

In its April 2016 memorandum decision, the Court held that the May 2010 VA medical opinion was inadequate as the examiner failed to account for an April 1980 service treatment record which documented that the Veteran had reported having had low back pain "for [a] long period of time," as well as occasional burning with urination and dark urine.  The diagnosis at that time was urinary tract infection.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  

Given the Court's finding that the May 2010 VA medical examination is inadequate, a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of his current low back disability.  Access to the Veteran's VA claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any low back disability identified on examination began in service, was caused by service or is otherwise related to the Veteran's active service or any incident therein.  In providing the rationale, the examiner is requested to reference the pertinent evidence of record, particularly service treatment records noting complaints of back pain in April 1980 and May 1982.  

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

